S.K. v Kobee (2018 NY Slip Op 00771)





S.K. v Kobee


2018 NY Slip Op 00771


Decided on February 2, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 2, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


1534 CA 17-00166

[*1]S.K., AN INFANT BY HER MOTHER AND NATURAL GUARDIAN, TIFFANY KOBEE, AND TIFFANY KOBEE, INDIVIDUALLY, PLAINTIFFS-RESPONDENTS,
vBEVERLY KOBEE AND DEVIN KOBEE, DEFENDANTS-APPELLANTS. (APPEAL NO. 2.) 


MURA & STORM, PLLC, BUFFALO (ROY A. MURA OF COUNSEL), FOR DEFENDANTS-APPELLANTS. 
FINKELSTEIN & PARTNERS, LLP, NEWBURGH (VICTORIA LIGHTCAP OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Erie County (Catherine R. Nugent Panepinto, J.), entered October 28, 2016. The order, inter alia, granted the motion of plaintiffs to quash a subpoena. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in S.K. v Kobee ([appeal No. 1] — AD3d — [Feb. 2, 2018] [4th Dept 2018]).
Entered: February 2, 2018
Mark W. Bennett
Clerk of the Court